            Case 3:20-cv-02731-VC Document 1021 Filed 02/08/21 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov
           neal.hong@usdoj.gov

Attorneys for Federal Defendants

                                       UNITED STATES DISTRICT COURT

                                     NORTHERN DISTRICT OF CALIFORNIA

                                            SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
           Plaintiffs,                                ) FEDERAL DEFENDANTS’ FEBRUARY 8, 2021
                                                      ) DAILY REPORT RE: YUBA COUNTY JAIL
      v.                                              )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
           Defendants.                                )
                                                      )


           In accordance with the Court’s December 23, 2020 Order Granting Motion For TRO, the Federal

Defendants hereby submit the following, based on the most updated information received from Yuba

County:

(i)        The number of (i) class members, (ii) County prisoners, and (iii) staff members testing

positive for COVID-19 since the last report and cumulatively.
                   a. ICE detainees: 0 current detainees are positive. There are 9 recovered positive detainees,

                         and 3 of them have been released. Cumulatively, there have been 9 ICE detainees who

                         have tested positive.

FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     1
         Case 3:20-cv-02731-VC Document 1021 Filed 02/08/21 Page 2 of 5




               b. County inmates: 0 (infectious positive) current County prisoners are positive. There are

                   125 recovered positive county inmates. Cumulatively, there have been 125 County

                   prisoners who have tested positive, and 28 of them have been released.

               c. Staff Members: 0 current staff members are positive. Cumulatively, there have been 30,

                   (this number dates to June 2020) staff members who have tested positive.

(ii)    The number of (i) class members, (ii) County prisoners, and (iii) staff members

experiencing symptoms of COVID-19 since the last report and cumulatively.
               a. ICE detainees: 0 current detainees are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 6 ICE detainees who have experienced symptoms of

                   COVID-19.

               b. County inmates: 0 current County prisoners are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 38 County prisoners who have experienced symptoms of

                   COVID-19.

               c. Staff Members: 0 current staff members are experiencing symptoms of COVID-19.

                   Cumulatively, there have been 43 (this number dates to June 2020) staff members who

                   have experienced symptoms of COVID-19.

(iii)   The location of all class members.
        Attached is a roster that contains this information.

(iv)    The location of COVID-positive individuals in custody at YCJ.
        Currently, no individuals in custody at YCJ are COVID-positive.

(v)     The location of symptomatic individuals in custody at YCJ.
        Currently, no individuals are symptomatic.




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     2
          Case 3:20-cv-02731-VC Document 1021 Filed 02/08/21 Page 3 of 5




(vi)     Plans for the testing, quarantine and isolation of class members, County prisoners, and

staff, and the implementation of those plans.
         The County has ended the response-testing program because staff, County prisoners, and

detainees had no COVID-positive results for two weeks.

         Previously, the County informed ICE that it laboratory tested all consenting detainees at YCJ

weekly and all consenting staff for COVID twice a week (not including detainees or staff who

previously have tested positive). The County continued this detainee and staff testing until there were no

new positive tests among detainees or staff for two consecutive weeks. This was not broken out between

detainees and staff, e.g., if there were no new positive tests among staff in a given week but there were

new positive tests among detainees that week, or vice versa, both detainee and staff testing would have

continued for at least two more weeks until there were no new positive tests among either detainees or

staff.

         The County has informed ICE that it was categorizing detainees into four categories for housing

purposes: (1) detainees who have tested negative and are asymptomatic, (2) detainees who have not

tested positive but who are symptomatic, (3) detainees who have tested positive, and (4) detainees who

have tested positive who have recovered. The County had informed ICE that it generally planned to

house detainees in category (2) individually (except perhaps in circumstances such as two symptomatic

detainees being housed in a single cell prior to being isolated, in which case they could be isolated in the
same cell as well). The County had informed ICE that it planned to separate detainees in category (1)

from detainees in category (3) and not house them in the same housing units. Housing-placement

decisions were being closely directed and overseen by the County Health Officer.

         Additionally, ICE had requested that medical staff at Yuba County Jail administer rapid tests

(Abbott tests) to any ICE detainee who had not previously tested positive and was identified by medical

staff or class counsel as having symptoms consistent with COVID, as well as any ICE detainee who had

been in close contact with someone who tests positive for COVID.

         According to the County, the County followed the testing guidelines set out by the CDC for the
detainees. All detainees were tested on a 7-day cycle. This did not include any detainee that has tested

positive within the past 90 days.

FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     3
            Case 3:20-cv-02731-VC Document 1021 Filed 02/08/21 Page 4 of 5




        If a detainee tested positive, he or she would no longer be in the testing cycle for at least 90 days.

Accordingly, positive and recovered class members are not included in the 7-day testing cycle.

Currently, there are no class members that are at least 90 days out from first testing positive. The

County was testing class members that remained negative. These individuals continued to be tested

every 7 days. The protocols described above also applied to jail staff. If a staff member tested positive,

he or she would no longer be included in the testing cycle for at least 90 days.

(vii)   Plans for the testing of class members, County prisoners, and staff, and the implementation

of those plans.
        Please see (vi) above.

                                          *       *       *       *

        The Court ordered that the preliminary injunction regarding YCJ will remain in effect “for the

duration of the outbreak,” ECF No. 951 at 1, which “will be considered over when there are no new

positive tests among any staff or detainees for two consecutive weeks,” ECF No. 922 at 1. There have

been no new positive tests among any staff or detainees at YCJ since January 22, 2021, i.e., there have

been no new positive tests for two consecutive weeks. Thus, Federal Defendants understand that the

Court’s preliminary injunction has, by its terms, expired.1



DATED: February 8, 2021                                Respectfully submitted,
                                                       DAVID L. ANDERSON
                                                       United States Attorney

                                                       /s/ Neal Hong
                                                       NEAL C. HONG
                                                       Assistant United States Attorney



        1
         Federal Defendants note that, as they previously have advised Plaintiffs and the Court, see, e.g.,
ECF No. 995 at 2 n.1, one County inmate was brought to YCJ from another facility with a positive
COVID 19 test result. This individual tested positive on January 24, 2021, before being brought to YCJ.
This individual has not been housed with anyone else inside YCJ. On January 26, 2021, this individual
was retested at YCJ to confirm her positive status. As this was not a new positive test or a new,
previously undetected case of COVID 19, Federal Defendants understand that this test does not extend
the effective period of the preliminary injunction. Nonetheless, in an abundance of caution, Federal
Defendants file this daily status report today regarding ICE detainees and will file another status report
tomorrow (i.e., through two weeks following this individual’s test reconfirmation on January 26).
FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     4
       Case 3:20-cv-02731-VC Document 1021 Filed 02/08/21 Page 5 of 5




                          Yuba County Jail - ICE Detainee Housing


             A-Number
                              Last Name               First Name    Dorm
               Last 3

                         ERAZO HERRERA        JUAN                   C
                   011
                   118   QUINTANILLA          JOSE                   E
                   762   VASQUEZ-RODRIGUEZ    JONNY                  C
                   809   CASTRO RAMOS         LUIS ERASMO            C
                   474   GARCIA GONZALEZ      JUVENAL                C
                   398   MONTOYA-             JUAN                   C
                         ECHEVERRIA
                   329   OXLAJ SIGUANTAY      MAYNOR                 C
                   925   SANCHEZ-LAGUNAS      LIONEL                 C
                   120   VASQUEZ-CRUZ         RICARDO                C
                   513   VAZQUEZ              JAVIER                 C
                   900   VILLAGRES-FUENTE     MARVIN                 C
                   859   APAZA                BRYAN                  C
                   162   ROBLES               RUPERTO                A




FEDERAL DEFENDANTS’ DAILY REPORT RE: YCJ
No. 3:20-cv-02731-VC                     5
